
	
		I
		111th CONGRESS
		1st Session
		H. R. 3646
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to establish a
		  Lifeline Assistance Program for universal broadband adoption, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Affordability Act of
			 2009.
		2.Broadband Lifeline
			 Assistance ProgramSection
			 254(j) of the Communications Act of 1934 (47 U.S.C. 254(j)) is amended—
			(1)by striking
			 (j) Lifeline
			 Assistance.—Nothing in this and inserting the
			 following:
				
					(j)Lifeline
				Assistance
						(1)In
				generalNothing in
				this
						;
				and
			(2)by adding at the
			 end the following:
				
					(2)Broadband
				Lifeline Assistance Program
						(A)PurposeThe purpose of this paragraph is to promote
				the adoption of broadband service by all people of the United States while
				recognizing that the price of broadband service is a barrier to adoption for
				low income households.
						(B)In
				generalNot later than 270
				days after the date of enactment of the Broadband Affordability Act of 2009, the
				Commission shall take all actions necessary to establish a broadband lifeline
				program that enables qualifying low-income customers residing in urban and
				rural areas to purchase broadband service at reduced charges by reimbursing
				providers for each such customer served. Such broadband lifeline program shall
				be similar in structure to the Lifeline program for basic telephone service
				under subpart E of part 54 of title 47, Code of Federal Regulations.
						(C)State matching
				fundsIn recognition of the
				interstate nature of broadband service, the Commission may determine, in
				consultation with the Federal-State Joint Board, whether State matching funds
				must be provided as a condition of eligibility for low-income households within
				such State.
						(D)Amount of
				supportThe Commission, in
				calculating the amount of support to be provided to each low-income household,
				shall routinely study the prevailing market price for broadband service and the
				prevailing speed of broadband service adopted by households. To fulfill this
				requirement, the Commission shall rely on information that it routinely
				collects or that is publicly available.
						(E)Technology
				neutralThe Commission shall
				ensure that the broadband lifeline program is neutral as to the types of
				technology used to provide broadband service to promote competition from
				broadband service providers to qualify under such program. A broadband service
				provider need not be an eligible telecommunications carrier to receive support
				under the broadband lifeline program, but such provider shall obtain
				authorization from the Commission in order to participate in the
				program.
						.
			
